Case: 1:12-cv-00004-AGF Doc. #: 495 Filed: 04/30/20 Page: 1 of 3 PageID #: 12606




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA, ex rel. )
PAUL CAIRNS, et al.,              )
                                  )
            Plaintiffs,           )
                                  )
v.                                )                Case No. 1:12-CV-00004 AGF
                                  )
D. S. MEDICAL, L.L.C., et al.,    )
                                  )
            Defendants.           )

         DEFENDANTS’ OPPOSITION TO GOVERNMENT’S BILL OF COSTS

       Defendants oppose the Government’s attempt to have the clerk tax costs for a deposition

that occurred in 2012, over a year and a half before the Government intervened in this case and

while it was still merely investigating. See Doc. 493.

       28 U.S.C. § 1920(2) provides the Court may award fees for deposition transcripts

“necessarily obtained for use in the case.” In other words, costs “associated with depositions are

taxable if the depositions were obtained for trial preparation and not merely for investigative

purposes.” Morgan v. Orthopaedic Associates of Se. Missouri, P.C., 2014 WL 3687120, at *1

(E.D. Mo. July 24, 2014) (citing Data Mfg., Inc. v. United Parcel Serv., Inc., 2009 WL 214598, at

*1 (E.D.Mo. Jan. 28, 2009) and Slagenweit v. Slagenweit, 63 F.3d 719, 721 (8th Cir. 1995)).

       The Government seeks $783.45 in costs for William J. Tegel’s deposition, the bill for

which was dated October 25, 2012. See Doc. 493-1 at 1. The Government did not decide to

intervene in this case until over a year and a half later, on June 30, 2014. See Doc. 23. Clearly, the

Government was investigating its case when it deposed Tegel, and his deposition was “merely for

investigative purposes.” See Morgan, 2014 WL 3687120, at *1. It was not obtained for trial

preparation and its cost should not be borne by Defendants. See id. Defendants’ counsel did not
Case: 1:12-cv-00004-AGF Doc. #: 495 Filed: 04/30/20 Page: 2 of 3 PageID #: 12607




even begin to enter their appearances until August 2014. See Doc. 29. And, tellingly, the next

depositions for which the Government seeks costs are almost four years later—when it was

conducting depositions in preparation for trial and not merely for investigative purposes. See Doc.

493-1 at 1 (next deposition cost dated July 12, 2016).

       WHEREFORE, Defendants respectfully request this Court reduce the Government’s Bill

of Costs by $783.45.

Dated: April 30, 2020                               Respectfully submitted,

                                                    DOWD BENNETT LLP

                                                    By: /s/ James G. Martin
                                                        James G. Martin #33586MO
                                                        Edward L. Dowd, Jr. #28785MO
                                                        James F. Bennett #46826MO
                                                        Robert F. Epperson, Jr. #46430MO
                                                        7733 Forsyth Blvd., Suite 1900
                                                        St. Louis, MO 63105
                                                        314/889-7300 (Telephone)
                                                        314/863-2111 (Facsimile)
                                                        jmartin@dowdbennett.com
                                                        edowd@dowdbennett.com
                                                        jbennett@dowdbennett.com
                                                        repperson@dowdbennett.com

                                                    THE LIMBAUGH FIRM

                                                    By: /s/ Curtis O. Poore
                                                        Curtis O. Poore #38067MO
                                                        407 N. Kingshighway, Suite 400
                                                        Post Office Box 1150
                                                        Cape Girardeau, MO 63702-1150
                                                        573/335-3316 (Telephone)
                                                        573/335-0621 (Facsimile)
                                                       curt@limbaughlaw.com

                                                    Attorneys for Defendants Sonjay Fonn, D.O.
                                                    and Midwest Neurosurgeons, LLC




                                                2
Case: 1:12-cv-00004-AGF Doc. #: 495 Filed: 04/30/20 Page: 3 of 3 PageID #: 12608




                                                    CAPES, SOKOL, GOODMAN &
                                                     SARACHAN, P.C.

                                                    By: /s/ Sanford J. Boxerman
                                                        Sanford J. Boxerman #37436MO
                                                        Drey A. Cooley #58784MO
                                                        7701 Forsyth Blvd., 12th Floor
                                                        St. Louis, MO 63105
                                                        314/505-5470 (Telephone)
                                                        314/505-5471 (Facsimile)
                                                        boxerman@capessokol.com
                                                        cooley@capessokol.com

                                                    Attorneys for Deborah Seeger and DS Medical
                                                    LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, the foregoing was filed electronically with the

Clerk of Court to be served by operation of the Court’s electronic filing system.

                                                      /s/ James G. Martin




                                                3
